Citation Nr: 1402966	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  11-04 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for chronic hepatitis C.

2.  Entitlement to service connection for a liver condition other than hepatitis C, to include on a direct and secondary basis.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran had active military service in the United States Army from June 1970 to June 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office, which, in pertinent part, denied the Veteran's petitions for service connection for chronic hepatitis C and for another liver condition, claimed as secondary to hepatitis C.

In June 2013, the Veteran testified via videoconference at a hearing conducted by the undersigned.  A transcript (Tr.) of the proceeding is of record.  Following that hearing, the Veteran submitted additional clinical evidence in support of his appeal, accompanied by a waiver of initial review by the Agency of Original Jurisdiction (AOJ).

As noted above, the RO denied the Veteran's service-connection claims for hepatitis C and for a liver disability other than hepatitis C in a June 2008 rating decision.  Following the Veteran's submission of additional evidence within the appeal period, the RO appropriately readjudicated the Veteran's claims on the merits in an October 2008 rating decision, as per the provisions of 38 C.F.R. 3.156(b).  Although the October 2008 rating decision only listed the Veteran's service-connection claim for a liver condition (other than hepatitis C) on the cover page, the actual analysis included an adjudication of the Veteran's hepatitis C claim as well.  See the October 2008 rating decision, at 2 (specifically stating that "[t]he evidence does not show your hepatitis C is related to service").  The Veteran accordingly had one year from the date of the October 2008 rating decision to initiate an appeal as to either issue.  
In September 2009, the Veteran submitted a VA Form 9 identifying intent to appeal both his service-connection claims.  Although the RO recognized this Form 9 as a timely Notice of Disagreement (NOD) with the RO's October 2008 decision to deny service connection for a non-hepatitis C liver condition alone, the Board construes the Veteran's September 2009 VA Form 9 to be a timely NOD with the RO's denial of his service-connection claim for hepatitis C as well, which as noted above, the RO readjudicated within the body of its October 2008 rating decision. 

In October 2010, the RO issued a Statement of the Case (SOC) that again denied the Veteran's non-hepatitis C liver disability claim, to include as secondary to hepatitis C.  The RO denied the claim in large part because the Veteran's hepatitis C was not determined to be a service-connected disability.  Crucially however, by explicitly denying the Veteran's non-hepatitis C liver disability claim on this basis, at a time when the very issue of entitlement to service connection for hepatitis C was in fact in appellate status, the RO in effect implicitly denied the Veteran's service-connection claim for hepatitis C in the same SOC.  The Board accordingly finds that the October 2010 SOC addressed and denied both issues on appeal.   

The Veteran filed a timely VA Form 9 expressing intent to appeal both issues in February 2011.  The Veteran has therefore perfected an appeal of both service-connection claims.  New and material evidence is not required to address either of these claims on the merits, as the RO's June 2008 rating decision denying both claims has never been finalized.  The Board adds that the undersigned did hear testimony as to the merits of both issues at the above-referenced June 2013 hearing.

The appeal is REMANDED to the AOJ via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

As discussed in the Introduction, the Veteran seeks service connection for hepatitis C, as well as a non-hepatitis C liver condition.  However, before the Board may render a decision on either of those claims, further development is required.  See 8 C.F.R. § 19.9 (2013).  

I.  VA Examinations

In his original claim for service connection for hepatitis C, the Veteran alleged that he became infected with this chronic disease through a tattoo that he received in service.  See May 2007 Claim.  Notably, however, the Veteran has since raised an alternate theory of in-service incurrence by contending that he contracted the hepatitis C virus through an unsterilized air gun injector.  See September 2009 VA Form 9 (accepted in lieu of a timely Notice of Disagreement); see also June 2013 Board Hearing Tr. at 7.  

Parenthetically, the Board observes that air gun injectors, which were commonly used to administer vaccinations to Vietnam-era service members, have been recognized as a "biologically plausible" means of transmission of hepatitis C.  See Veterans Benefits Administration (VBA) Fast Letter 04-13 (June 29, 2004).   

Notably, the Veteran's contentions of hepatitis C transmission via air gun injectors have been endorsed by his private physician, "Dr. V. A.-S.," who serves at a Texas liver specialty center.  Indeed, Dr. V. A.-S. has submitted a July 2013 statement indicating that he has personally treated the Veteran's liver conditions and believes the hepatitis C virus "could have been potentially acquired from a multi-use mass vaccination given during the 1970s."  While suggestive of a direct nexus between the Veteran's hepatitis C and active duty service, however, this private clinician's statement is too speculative, standing alone, to establish service connection for that chronic disease.  See generally Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (observing that evidence which is speculative, general or inconclusive in nature cannot support a claim).  That clinician's statement is, however, more than sufficient to trigger the low threshold for a VA examination under McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2013).  Therefore, as no such examination has yet been conducted, one should be performed on remand. 
An examination is also warranted with respect to the Veteran's other service-connection claim, which, as detailed above, has been raised on a direct basis and as secondary to the hepatitis C issue.  Largely, the Veteran has contended that his chronic hepatitis C caused him to develop a secondary liver condition, diagnosed as stage 1 fibrosis.  Support for his assertions comes from private medical records, which he has submitted in response to the initial June 2008 rating decision.  Notably, such records include another statement from Dr. V. A.-S., who, in addressing a different private clinician, writes that the Veteran's recent liver biopsy "revealed grade 1 hepatitis with stage 1 fibrosis consistent with mild disease."  See July 30, 2007, Correspondence from Dr. V. A.-S. (addressing another private clinician with the initials "H.M.F.")  

The above statement, when viewed in context with the other evidence submitted in support of the Veteran's appeal, denotes a general correlation between his chronic hepatitis C and his stage 1 fibrosis, but is insufficiently conclusive to establish service connection for the latter condition on a secondary basis.  Indeed, that is particularly true given that VA benefits for the primary disability (hepatitis C) have not yet been granted in the first instance.  Accordingly, to ensure sufficient development of the record so as to allow for an informed decision in this case, the Board finds that, just as a VA examiner should address the issue of direct service connection with respect to hepatitis C, the examiner should also opine as to whether the Veteran has a non-hepatitis C liver disability that is either related to his active duty service, or secondary to his hepatitis C.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).

II.  Private Medical Records

In addition to securing a medical examination when appropriate to support a claim, VA's duty to assist includes obtaining relevant Federal medical records, as well as private medical records when the existence and location of such records has been made known.  See 38 U.S.C.A. § 5103A(b) (West 2002).  Here, in addition to the private medical treatment that is already of record, the Veteran has attested to being treated within the last two years by Dr. V. A.-S. and other private clinicians at the above-referenced liver specialty center.  See June 2013 Board Hearing Tr. at 5.  However, with the exception of the July 2013 statement, described above, the only records obtained from that group of private clinicians are dated prior to June 4, 2008.  Accordingly, as the Board is now on notice of the existence of outstanding, and potentially pertinent, private medical records, they should be elicited on remand in accordance with the revised protocols set forth in 38 U.S.C.A. § 5103A(b)(2)(B).

III.  VA Medical Records

Finally, it appears that pertinent VA medical records also remain outstanding.  The Veteran has testified that, in addition to seeking private treatment, he has visited his local VA medical facility to obtain medication (Ribavirin) and related outpatient therapy for his liver conditions.  See Hearing Tr. at 5-6.  Therefore, as records of such treatment are within VA's constructive possession, but have yet to be associated with Veteran's claims file, they should also be obtained on remand.  38 C.F.R. § 3.159(c)(2) (2013); see Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

IV.  Veterans Claims Assistance Act of 2000 (VCAA) notice

Although the AOJ provided the Veteran notice of the evidence required to substantiate a service-connection claim on a direct basis, it does not appear that any notice of the evidence required to substantiate a claim on a secondary basis has been sent to the Veteran.  Because the statutory and regulatory provisions addressing secondary service-connection claims, outlined in 38 C.F.R. § 3.310, are different from the provisions addressing direct service-connection claims, additional notification action under the VCAA is required with respect to the Veteran's current appeal.  38 C.F.R. § 3.159(b) (2013).


Accordingly, the case is REMANDED to the AOJ for the following actions:

1.  The AOJ should send the Veteran an updated notice letter in compliance with the VCAA.  This letter should also inform the Veteran of the information and evidence that is necessary to substantiate his service-connection claims on both a direct and secondary basis, in terms of 38 C.F.R. §§ 3.303  and 3.310, and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.

2.  Obtain and associate with the claims file all records of treatment from the VA Medical Center in Houston, Texas, pertaining to the Veteran's treatment for chronic hepatitis C, stage 1 fibrosis, and/or any other liver conditions.  

If any of the above records are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records.  38 C.F.R. § 3.159(e).  

3.  After eliciting the necessary authorizations, obtain all medical records, dated since June 4, 2008, from Dr. V. A.-S. and the other private clinicians at the Veteran's Texas liver specialty center, who have treated the Veteran for chronic hepatitis C, stage 1 fibrosis, and any other liver conditions.  

Explain to the Veteran that any prior release for his private treating providers' records has expired and that he will need to furnish new authorizations in order for additional records to be obtained.   

In light of the changes to 38 U.S.C.A. § 5103A(b)(2)(B), two attempts should be made to obtain these relevant private treatment records, unless a formal finding can be made that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  All development efforts should be memorialized documented in the Veteran's claims file.

4.  After the development requested in items (1)-(3) is complete, schedule the Veteran for one or more appropriate examinations to determine the nature and etiology of his chronic hepatitis C, stage 1 fibrosis, and any other existing liver conditions.   

The Veteran's physical and electronic claims file, to include a copy of this remand, should be made available to and be reviewed by the clinician who performs the examination.  

The examiner should address the following questions:

(A)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's chronic hepatitis C had its onset in, or is otherwise related to, his period of active duty service, to specifically include any tattoos or air gun inoculations that he received during such service? 

(B)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's stage 1 fibrosis, or any other liver condition, had its onset in, or is otherwise related to, his period of active service, to specifically include any tattoos or air gun inoculations that he received during such service. 

(C)  Is it at least as likely it is at least as likely as not (50 percent probability or greater) that the Veteran's stage 1 fibrosis, or any other liver condition, was caused by, or permanently aggravated beyond its natural progression by the Veteran's chronic hepatitis C?

In answering these questions, the examiner's attention is specifically directed to the July 2013 statement from the Veteran's private treating clinician, indicating that the hepatitis C virus "could have been potentially acquired from a multi-use mass vaccination given during the 1970s."

Additionally, for purposes of this remand, the examiner should accept as true the Veteran's account of receiving a tattoo and unsterilized air gun vaccinations during his active duty service, unless there is specific medical evidence that refutes his assertions (in which case, the examiner is asked to describe that evidence in detail).  

It is imperative that the VA examiner's report reconcile all pertinent evidence of record, including the Veteran's own written statements and testimony, any relevant information contained in his service records, and his post-service records of private and VA medical treatment for chronic hepatitis C, stage 1 fibrosis, and other liver problems, if any.

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

5.  Finally, readjudicate the Veteran's service-connection claim for hepatitis C on a direct basis, and his service-connection claim for a liver condition other than hepatitis C on a direct basis and as secondary to hepatitis C.  If either claim remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Thereafter, return the case to the Board for further review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
VINCENT C. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

